DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Claims 10-12 and 14-15 (Fig.’s 11-12) in the reply filed on 03/22/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking element” in Claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcgee (US 3,693,381).
Regarding Claim 10, McGee discloses A release mechanism capable of being utilized for the intended use with an electronically triggered torque tool for tightening screws (S) and similar fasteners which triggers at a target torque, comprising: a drive body (13) and a main body (39) which rotate around a common axis to transfer a torque; a locking mechanism (20) which couples the drive body (13) and the main body (39) to transfer the torque; a sensor to measure and evaluate the torque transferred (under a broadest reasonable interpretation of the instant claim language, the spring (18) in combination with adjustment cap (67) and sleeve (68) of McGee is a mechanical sensor which preforms the function of measuring and evaluating the torque transferred); and a signaling device (69) which activates the locking mechanism (20) to decouple the drive body (13) from the main body (39) upon reaching a target torque, wherein the locking mechanism (20) has a spring-loaded lever arrangement (18/19), wherein the lever arrangement (18/19) couples the drive body (13) to the main body (39) to transfer the torque and, when released, unlocks the main body (39) so it can move freely.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over McGee in view of Shiao (US 7,458,297 B1).
Regarding Claim 11, McGee discloses the release mechanism as in Claim 10, as previously presented above.
McGee does not disclose wherein the release mechanism further comprises of an electrically operated actuator which unlocks the locking mechanism upon reaching the target torque.
However, Shiao teaches an electrically operated actuator (42) which unlocks a
locking mechanism (41) upon reaching a target torque. The locking mechanism (41) of Shiao locks the tool in a non-tripping position and unlocks the tool into a tripping position upon reaching a target torque.
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the torque tool of McGee, to further
comprise of an electrically operated actuator which unlocks the locking mechanism
(McGee, 20) upon reaching the target torque, as taught by Shiao, requiring only routine
experimentation, without any new or unexpected results, for the purpose of improving
an operator’s ability to set a proper preset biasing force that will not be subject to
compression spring fatigue over time/use.	
Regarding Claim 12, McGee discloses the release mechanism as in Claim 11, as previously presented above, wherein the lever arrangement (McGee, 18/19) of the locking mechanism (McGee, 20) acts on a locking element (McGee, 16), which engages a recess (McGee, 15) in the drive body (McGee, 13) to lock, and which is pulled out of the recess (McGee, 15) by means of the lever arrangement (McGee, 18/19) to unlock.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McGee in view of Shiao, in further view of Mastrogiannis et al. (US 6,042,298)
	

Regarding Claim 14, McGee, as modified discloses the release mechanism as in Claim 12, as previously presented above
McGee, as modified, may not explicitly disclose wherein the locking element (McGee, 16) is provided in a deflection tube in the main body (McGee, 39).
However, Mastrogiannis teaches a device comprising of wherein a locking element (6) is provided in a deflection tube (5) in a main body (17/18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the release mechanism of McGee, as modified, wherein the locking element (McGee, 16) is provided in a deflection tube in the main body (McGee, 39), as taught by Mastrogiannis, as a simple substitution of parts, requiring only routine experimentation, without any new or unexpected results, for the purpose of allowing the balls to be all the same size for ease of manufacturing and also to lower the friction between the balls and the interior portions of the shafts.
Regarding Claim 15, McGee, as modified, discloses the release mechanism as in Claim 12, as previously presented above.
McGee, as modified, may not explicitly disclose wherein the locking element (McGee, 16) is provided in a deflection tube, which is curved at an angle of 90 degrees in the main body (McGee, 39) and which transitions from an axial direction (vertical direction) to a radial direction (horizontal direction).
However, Mastrogiannis teaches wherein a locking element (6) is provided in a deflection tube (5), which is curved at an angle of 90 degrees in the main body (17/18) and which transitions from an axial direction (horizontal direction) to a radial direction (vertical direction). See Mastrogiannis, Fig. 1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the release mechanism of McGee, as modified, wherein the locking element (McGee, 16) is provided in a deflection tube, which is curved at an angle of 90 degrees in the main body (McGee, 39) and which transitions from an axial direction (vertical direction) to a radial direction (horizontal direction), as taught by Mastrogiannis, for the purpose of allowing the balls to be all the same size for ease of manufacturing and also to lower the friction between the balls and the interior portions of the shafts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gharib et al. (US 2007/0051186 A1) (spring loaded locking element, see Fig. 4B); Liao (US 2009/0255386 A1) (clutch with actuated locking ball); devices with balls for transmission of movements in a deflection tube at 90 degrees: Conrelis (US 2,926,537) & (US 2,869,377); Hopkins (US 1,807,914); Bjurstrom (US 2,651,454); Lin (US 5,488,881; Fig. 1); Kraft (US 8,683,883 B2; Fig. 4); Jacobs (US 3,965,802); Dunbabin (US 3,665,601);  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723